 


110 HR 1052 IH: Federal Engineering Accountability Act of 2007
U.S. House of Representatives
2007-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1052 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2007 
Mr. Jefferson (for himself, Mr. Melancon, Ms. Kilpatrick, Mr. Hastings of Florida, Ms. Jackson-Lee of Texas, Mr. Bishop of Georgia, Ms. Lee, Mr. Clay, Ms. Millender-McDonald, Mr. Watt, Ms. Eddie Bernice Johnson of Texas, Mr. Wynn, Ms. Norton, Mr. Butterfield, and Mrs. Christensen) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide an option to proceed with an action in any Federal court to recover actual damages for physical or property damage in a major disaster that proximately results from the failure or negligence of the Army Corps of Engineers in the design, construction, or maintenance of a project for which the Corps is legally responsible. 
 
 
1.Short titleThis Act may be cited as the Federal Engineering Accountability Act of 2007. 
2.Civil liability 
(a)In generalNotwithstanding section 2680(a) of title 28, United States Code, and section 3 of the Flood Control Act of 1928 (33 U.S.C. 702c), and subject to subsection (b), an action may be brought only in a Federal court for actual, not punitive, damages against the Army Corps of Engineers for the failure or negligence by the Corps to design, construct, or maintain a project, adversely impacted in a major disaster, for which the Corps is legally responsible. 
(b)Determination of liabilityAn action brought under subsection (a) for monetary damages for injury or loss of property, or personal injury or death may proceed only if a claimant can demonstrate that— 
(1)the Corps admitted by statement or in writing that it failed or was negligent in designing, constructing, or maintaining a project, adversely impacted by a major disaster, for which it was legally responsible; or 
(2)the independent Commission established under section 3 makes a determination that the Corps failed or was negligent in designing, constructing, or maintaining a project, adversely impacted by the major disaster, for which the Corps was legally responsible. 
3.Commission 
(a)EstablishmentThere is hereby established a Commission to be known as the Federal Engineering Accountability Commission. 
(b)Duties 
(1)Initial dutiesNot later than 60 days after a major disaster, the Commission shall begin an investigation to determine if the Corps failed or was negligent in designing, constructing, or maintaining a project, adversely impacted by such disaster, for which the Corps was legally responsible. 
(2)Interim dutiesNot later than 12 months after a major disaster, the Committee shall complete its investigation under paragraph (1). 
(3)ReportNot later than 15 months after a major disaster, the Commission shall submit a report to the Secretary of the Army and the Secretary of the Department of Homeland Security regarding the findings of its investigation. 
(c)MembershipThe Commission shall be composed of 7 members appointed by the President by and with the consent of the Senate. 
(d)QualificationsIn appointing individuals to the Commission, the President shall consider— 
(1)for appointment individuals who are experts in the field of civil engineering, water management, flood protection, or in another related area; 
(2)the appointment of not more than 2 members who have ever worked for the Army Corps of Engineers; 
(3)no appointment of a current employee of the Army Corps of Engineers or the Department of Homeland Security. 
(e)Terms of AppointmentEach member shall be appointed for a term of 5 years and terms may be renewed for an unlimited number of additional 5-year terms. 
(f)QuorumAt least 3 members of the Commission are necessary to conduct an investigation after a major disaster and to make a determination regarding the failure or negligence of the Corps in designing, constructing, or maintaining a project for which it is legally responsible. 
(g)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with the applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(h)MeetingsNo later than 60 days after the occurrence of a major disaster, the members shall convene and begin its investigation and may meet as often as the members consider necessary during the 12-month period following the major disaster. 
(i)Subpoena power 
(1)In generalThe Commission may issue subpoenas requiring the attendance and testimony of witnesses and the production of any evidence relating to any matter under investigation by the Commission. The attendance of witnesses and the production of evidence may be required from any place within at any designated place of hearing within the United States. 
(2)Failure to obey a SubpoenaIf a person refuses to obey a subpoena issued under paragraph (1), the Commission may apply to a United States district court for an order requiring that person to appear before the Commission to give testimony, produce evidence, or both, relating to the matter under investigation. The application may be made within the judicial district where the hearing is conducted or where that person is found, resides, or transacts business. Any failure to obey the order of the court may be punished by the court as civil contempt. 
(3)Service of subpoenasThe subpoenas of the Commission shall be served in the manner provided for subpoenas issued by a United States district court under the Federal Rules of Civil Procedure for the United States district courts. 
(4)Service of processAll process of any Federal court to which application is made under paragraph (2) may be served in the judicial district in which the person required to be served resides or may be found. 
(j)ImmunityExcept as provided in this subsection, a person may not be excused from testifying or from producing evidence pursuant to a subpoena on the ground that the testimony or evidence required by the subpoena may tend to incriminate or subject that person to criminal prosecution. A person, after having claimed the privilege against self-incrimination, may not be criminally prosecuted by reason of any transaction, matter, or thing which that person is compelled to testify about or produce evidence relating to, except that the person may be prosecuted for perjury committed during the testimony or made in the evidence. 
4.Time for commencing action against the CorpsEvery civil action commenced against the Army Corps of Engineers under section 2(a) shall be barred unless the complaint is filed with 24 months after the earlier of the date in which— 
(1)the Corps admitted by statement or in writing that it failed or was negligent in designing, constructing, or maintaining a project, adversely impacted by a major disaster, for which it was legally responsible; or 
(2)an independent commission established under section 3 makes a determination that the Corps failed or was negligent in designing, constructing, or maintaining a project, adversely impacted by the major disaster, for which the Corps was legally responsible. 
5.No standingNo State or local government shall have standing to bring an action under this Act. No insurance company shall have standing to bring an action under this Act to the extent that such insurance company’s claim is founded in indemnity or recovery of claims the company has paid. 
6.BenefitsA court shall not hear evidence or reduce an award made under this Act for any amounts the claimant received from another party for injury or damages sustained in a major disaster proximately caused by the failure or negligence of the Army Corps of Engineers in the design, construction, or maintenance of a project, adversely impacted by a major disaster, for which the Corps is legally responsible. 
7.No subrogationAn insurance company shall not have the right to seek subrogation for a claim. 
8.Motion for mandamusIf the Commission fails to meet the deadlines specified in this Act, a claimant may bring a motion to seek mandamus against the Commission. 
9.DefinitionsFor purposes of this Act the following terms apply: 
(1)The term Commission means the Federal Engineering Accountability Commission established under section 3. 
(2)The term Corps means the Army Corps of Engineers. 
(3)The term major disaster has the same meaning given such term in section 102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122). 
 
